DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 06/15/2021, claim 1 is currently amended. Applicant also filed a terminal disclaimer to overcome the Non-statutory double patenting rejections of the previous office action, hence the non-obviousness double patenting rejection, the only remaining rejections in the office action, have been withdrawn. Claims 1-15 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 16/281,694 (currently patented as US 11,108,254) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … appliance charging unit electrically connectable to a mains power supply, the appliance charging unit with: (a) a battery charger body; (b) an onboard energy storage member; and, (c) a power output circuit …  the charging unit is operable in a first mode of operation and a second mode of operation, and in the first mode of operation the charging unit is operable to power the motor directly using power from the onboard energy storage member, and in the second mode of operation, the charging unit is operable to charge the appliance energy storage member using power from the onboard energy storage member …” in combination with the remaining claim elements as set forth in claim 1 and its depending claims 2-15.
Therefore claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859